DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This action is in reply to the Application Number 16/652,299 filed on 03/30/2020.
Claims 1-13 are currently pending and have been examined.
This action is made FINAL in response to the “Amendment” and “Remarks” filed on 10/06/2022.
This action is made FINAL in response to the RCE filed by the Applicant on 06/23/2022.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-8 are rejected under 35 U.S.C. 103 as being unpatentable over Volker (KR 20120035122 A) in view of Koichiro (DE 112014003229 T5) in further view of Sven (DE 102010056064 A1).

Regarding Claim 1:
Volker teaches:
A parking control method for causing a control device of a vehicle to execute a first control instruction for moving the vehicle along a first route to a target parking space,, (“The present invention relates to a method for executing a parking process of a vehicle and an apparatus for controlling a parking process of a vehicle.” (Volker: Description – 2nd paragraph))
the parking control method comprising:, (“a method for executing a parking process of a vehicle” (Volker: Description – 2nd paragraph))
executing the first control instruction to move the vehicle along a first route into the target parking space;, (“The present invention relates to a method for executing a parking process of a vehicle and an apparatus for controlling a parking process of a vehicle.” (Volker: Description – 2nd paragraph))
determining whether the execution of the first control instruction is suspended or canceled, (“In another embodiment, depending on the type of parking method, a minimum distance threshold or a maximum speed threshold is provided, upon which the parking method automatically stops or a warning signal is issued.” (Volker: Description – 24th paragraph))
at a position in which a portion of the vehicle is positioned within the target parking space while the first control instruction is being executed;, (“when the vehicle starts running along the parking path.” (Volker: Description – 12th paragraph))
when execution of the first control instruction is suspended or canceled,, (“upon which the parking method automatically stops” (Volker: Description – 24th paragraph))
calculating a second route, (“According to the present invention, as the objects located in the rear area of the vehicle appear more relevant, the size of the parking trajectory is reduced, so that the parking process is adapted to the potentially related objects in the rear area of the vehicle. The relevance of a vehicle or other object located in the rear region is determined by distance or approach speed, ie the rate of change of distance, or a combination thereof. Thus, the closer a vehicle is to a vehicle to park, the more limited or reduced the parking trajectory, thus preventing extensive parking movement of the vehicle to be parked, so that other vehicles only make a few maneuvers to pass through the vehicle to park.” (Volker: Description – 10th paragraph) Examiner Note: The examiner is interpreting the reduction of the trajectory and adaptation of the parking process due to a detected object to be a calculation of a second route of the vehicle.)
Volker does not teach but Koichiro teaches:
on a basis of an operation command acquired from an operator,, (“an off-vehicle actuation device configured to cause a vehicle to move actuated by an operator from outside the vehicle” (Koichiro: Description – Abstract))
and causing the control device to execute a second control instruction for moving the vehicle along the second route, (“the controller sends a control instruction to a steering ECU 14, a drive ECU 15 and a brake ECU 16 to move the driver's own vehicle along the guide route to the target parking area by causing the vehicle to move” (Koichiro: Description – 61st paragraph, FIG. 1). Koichiro further mentions the possibility of an exit route in accordance with the guide route and states “the exit destination calculation unit may further determine the exit destination of the driver's own vehicle from the parking area in accordance with the guide route.” (Koichiro: Description – 58th paragraph) Examiner Note: The examiner is interpreting the determination of the exit destination to be the second route in this case in accordance with the guide route.)
It would have been obvious to one of ordinary skill in the art at the time of filing, before the effective filing date of the claimed invention, to modify Volker with these above aforementioned teachings from Koichiro in order to create a safe and efficient parking control method. At the time the invention was filed, one of ordinary skill in the art would have been motivated to incorporate Volker’s parking control method with Koichiro’s off-vehicle actuation device in order to efficiently create a parking regulator method and apparatus able to avoid the deterioration of the durability of the parking brakes as “the praking force of the parking brake keeps the vehicle from moving away while the parking brake remains in operation” (Koichiro: Description – 4th paragraph). Consequently, “the parking brake is reduced because the brake grinds.” (Koichiro: Description – 4th paragraph) Therefore, in order to address this problem, the external parking control system is able to “warn the operator who operates the vehicle from outside the vehicle” (Koichiro: Description – 4th paragraph) about any possible risks the vehicle might be encountering.
Volker in view of Koichiro does not teach but Sven teaches:
detecting a structure that houses the target parking space, wherein the structure comprises at least a portion of a carport and/or a garage;, (“Under a garage is understood in the context of this invention, in particular a garage with a movable garage door, in which only one vehicle or side by side several vehicles can be parked. To detect the target position, a direction in which the garage is located from the home position is given. To detect the target position, the garage is recognized by a striking typical structure of a garage entrance.” (Sven: Description – 9th paragraph))
in a case in which a distance between the vehicle and the structure is less than a predetermined distance, (“The walls of the garage are recorded and the target position is determined depending on a predetermined minimum distance from these walls. Obstacles or objects are detected within the garage and the target position is determined taking these objects into account in such a way that a predetermined minimum distance from these objects is maintained.” (Sven: Description – 18th paragraph))
setting an evacuation space for the vehicle to leave with the predetermined distance or more from the structure, wherein the predetermined distance is sufficiently wide to allow a person to pass;, (“A position can be determined as the target position at which a lateral distance between the vehicle and objects or obstacles is greater than a predetermined minimum distance. In other words, the target position is determined in such a way that there is sufficient space so that the driver and / or other passengers can sufficiently open the doors and get into the vehicle. The target position can correspond to the starting position of the method according to the invention for parking the vehicle in the garage. In other words, the vehicle automatically drives to the starting position at which it was before the automatic parking in the garage. The target position is determined in such a way that it is located directly next to a position of a mobile device with which the vehicle is steered from the starting position to the target position when it is traveling on the route. With this option, the vehicle automatically drives next to the operator (usually next to the driver) who, with the help of the mobile device, controls the vehicle during its maneuvering out of parking spaces.” (Sven: Description – 24th paragraph) Examiner Note: The examiner is interpreting determining the target position in such a way that there is sufficient space so that the driver and / or other passengers can sufficiently open the door and get into the vehicle to be equivalent to the predetermined distance being sufficiently wide to allow a person to pass. Furthermore, the examiner is interpreting the evacuation space to be the starting position in this case.)
after setting the evacuation space;, (“A position can be determined as the target position at which a lateral distance between the vehicle and objects or obstacles is greater than a predetermined minimum distance. In other words, the target position is determined in such a way that there is sufficient space so that the driver and / or other passengers can sufficiently open the doors and get into the vehicle. The target position can correspond to the starting position of the method according to the invention for parking the vehicle in the garage. In other words, the vehicle automatically drives to the starting position at which it was before the automatic parking in the garage. The target position is determined in such a way that it is located directly next to a position of a mobile device with which the vehicle is steered from the starting position to the target position when it is traveling on the route. With this option, the vehicle automatically drives next to the operator (usually next to the driver) who, with the help of the mobile device, controls the vehicle during its maneuvering out of parking spaces.” (Sven: Description – 24th paragraph) Examiner Note: The examiner is interpreting the evacuation space to be the starting position in this case.)
to the evacuation space., (“A position can be determined as the target position at which a lateral distance between the vehicle and objects or obstacles is greater than a predetermined minimum distance. In other words, the target position is determined in such a way that there is sufficient space so that the driver and / or other passengers can sufficiently open the doors and get into the vehicle. The target position can correspond to the starting position of the method according to the invention for parking the vehicle in the garage. In other words, the vehicle automatically drives to the starting position at which it was before the automatic parking in the garage. The target position is determined in such a way that it is located directly next to a position of a mobile device with which the vehicle is steered from the starting position to the target position when it is traveling on the route. With this option, the vehicle automatically drives next to the operator (usually next to the driver) who, with the help of the mobile device, controls the vehicle during its maneuvering out of parking spaces.” (Sven: Description – 24th paragraph) Examiner Note: The examiner is interpreting the evacuation space to be the starting position in this case.)
It would have been obvious to one of ordinary skill in the art at the time of filing, before the effective filing date of the claimed invention, to modify Volker in view of Koichiro with these above aforementioned teachings from Sven in order to create a safe and efficient parking control method. At the time the invention was filed, one of ordinary skill in the art would have been motivated to incorporate Volker’s parking control method with Sven’s method for automatically moving a vehicle from an initial position to a target position during parking in a garage in order to avoid driving “past the parking space at least once before parking in order to detect the target position within the parking space.” (Sven: Description – 6th paragraph) Doing so, would reduce the amount of time it takes for parking, therefore creating an efficient, user-friendly, and safe parking method.
Regarding Claim 2:
Volker in view of Koichiro in further view of Sven, as shown in the rejection above, discloses the limitations of claim 1. Volker further teaches:
The parking control method according to claim 1, further comprising: when the execution of the first control instruction for the vehicle is suspended or canceled, (“upon which the parking method automatically stops” (Volker: Description – 24th paragraph))
[…] at a position at which at least part of the vehicle belongs to the target parking space, […], (“when the vehicle starts running along the parking path.” (Volker: Description – 12th paragraph))
Volker does not teach but Koichiro teaches:
[…] causing the control device to execute the second control instruction for moving the vehicle along the second route., (“the controller sends a control instruction to a steering ECU 14, a drive ECU 15 and a brake ECU 16 to move the driver's own vehicle along the guide route to the target parking area by causing the vehicle to move” (Koichiro: Description – 61st paragraph, FIG. 1). Koichiro further mentions the possibility of an exit route in accordance with the guide route and states “the exit destination calculation unit may further determine the exit destination of the driver's own vehicle from the parking area in accordance with the guide route.” (Koichiro: Description – 58th paragraph) Examiner Note: The examiner is interpreting the determination of the exit destination to be the second route in this case in accordance with the guide route.)
It would have been obvious to one of ordinary skill in the art at the time of filing, before the effective filing date of the claimed invention, to modify Volker with these above aforementioned teachings from Koichiro in order to create a safe and efficient parking control method. At the time the invention was filed, one of ordinary skill in the art would have been motivated to incorporate Volker’s parking control method with Koichiro’s off-vehicle actuation device in order to efficiently create a parking regulator method and apparatus able to avoid the deterioration of the durability of the parking brakes as “the praking force of the parking brake keeps the vehicle from moving away while the parking brake remains in operation” (Koichiro: Description – 4th paragraph). Consequently, “the parking brake is reduced because the brake grinds.” (Koichiro: Description – 4th paragraph) Therefore, in order to address this problem, the external parking control system is able to “warn the operator who operates the vehicle from outside the vehicle” (Koichiro: Description – 4th paragraph) about any possible risks the vehicle might be encountering.
Regarding Claim 3:
Volker in view of Koichiro in further view of Sven, as shown in the rejection above, discloses the limitations of claim 1. Volker does not teach but Sven teaches:
The parking control method according to claim 1, wherein the second route is a route to an evacuation space that is set at a position left with a predetermined distance or more from the object., (“The walls of the garage are recorded and the target position is determined depending on a predetermined minimum distance from these walls. Obstacles or objects are detected within the garage and the target position is determined taking these objects into account in such a way that a predetermined minimum distance from these objects is maintained.” (Sven: Description – 18th paragraph) Examiner Note: The examiner is interpreting the evacuation space to be the target position in this case.)
It would have been obvious to one of ordinary skill in the art at the time of filing, before the effective filing date of the claimed invention, to modify Volker with these above aforementioned teachings from Sven in order to create a safe and efficient parking control method. At the time the invention was filed, one of ordinary skill in the art would have been motivated to incorporate Volker’s parking control method with Sven’s method for automatically moving a vehicle from an initial position to a target position during parking in a garage in order to avoid driving “past the parking space at least once before parking in order to detect the target position within the parking space.” (Sven: Description – 6th paragraph) Doing so, would reduce the amount of time it takes for parking, therefore creating an efficient, user-friendly, and safe parking method.
Regarding Claim 4:
Volker in view of Koichiro in further view of Sven, as shown in the rejection above, discloses the limitations of claim 3. Volker does not teach but Sven teaches:
The parking control method according to claim 3, wherein the position at which the evacuation space is set is a position at which a clearance having a predetermined width or more is formed between the structure and an opening part of the vehicle moved to the evacuation space., (“A position can be determined as the target position at which a lateral distance between the vehicle and objects or obstacles is greater than a predetermined minimum distance. In other words, the target position is determined in such a way that there is sufficient space so that the driver and / or other passengers can sufficiently open the doors and get into the vehicle.” (Sven: Description – 24th paragraph) Examiner Note: The examiner is interpreting the evacuation space to be the starting position in this case.)
It would have been obvious to one of ordinary skill in the art at the time of filing, before the effective filing date of the claimed invention, to modify Volker with these above aforementioned teachings from Sven in order to create a safe and efficient parking control method. At the time the invention was filed, one of ordinary skill in the art would have been motivated to incorporate Volker’s parking control method with Sven’s method for automatically moving a vehicle from an initial position to a target position during parking in a garage in order to avoid driving “past the parking space at least once before parking in order to detect the target position within the parking space.” (Sven: Description – 6th paragraph) Doing so, would reduce the amount of time it takes for parking, therefore creating an efficient, user-friendly, and safe parking method.
Regarding Claim 5:
Volker in view of Koichiro in further view of Sven, as shown in the rejection above, discloses the limitations of claim 4. Volker does not teach but Koichiro teaches:
The parking control method according to claim 4, comprising: detecting a position of the operator;, (“it is preferable that the vehicle control system further includes a vehicle displacement motion detector configured to detect the movement of the operator” (Koichiro: Description - 10th paragraph))
It would have been obvious to one of ordinary skill in the art at the time of filing, before the effective filing date of the claimed invention, to modify Volker with these above aforementioned teachings from Koichiro in order to create a safe and efficient parking control method. At the time the invention was filed, one of ordinary skill in the art would have been motivated to incorporate Volker’s parking control method with Koichiro’s off-vehicle actuation device in order to efficiently create a parking regulator method and apparatus able to avoid the deterioration of the durability of the parking brakes as “the praking force of the parking brake keeps the vehicle from moving away while the parking brake remains in operation” (Koichiro: Description – 4th paragraph). Consequently, “the parking brake is reduced because the brake grinds.” (Koichiro: Description – 4th paragraph) Therefore, in order to address this problem, the external parking control system is able to “warn the operator who operates the vehicle from outside the vehicle” (Koichiro: Description – 4th paragraph) about any possible risks the vehicle might be encountering.
Volker in view of Koichiro does not teach but Sven teaches:
[…] and forming the clearance having a predetermined distance or more between the structure and the opening part closest to the position of the operator among a plurality of opening parts., (“A position can be determined as the target position at which a lateral distance between the vehicle and objects or obstacles is greater than a predetermined minimum distance. In other words, the target position is determined in such a way that there is sufficient space so that the driver and / or other passengers can sufficiently open the doors and get into the vehicle. The target position can correspond to the starting position of the method according to the invention for parking the vehicle in the garage. In other words, the vehicle automatically drives to the starting position at which it was before the automatic parking in the garage. The target position is determined in such a way that it is located directly next to a position of a mobile device with which the vehicle is steered from the starting position to the target position when it is traveling on the route. With this option, the vehicle automatically drives next to the operator (usually next to the driver) who, with the help of the mobile device, controls the vehicle during its maneuvering out of parking spaces.” (Sven: Description – 24th paragraph))
It would have been obvious to one of ordinary skill in the art at the time of filing, before the effective filing date of the claimed invention, to modify Volker in view of Koichiro with these above aforementioned teachings from Sven in order to create a safe and efficient parking control method. At the time the invention was filed, one of ordinary skill in the art would have been motivated to incorporate Volker’s parking control method with Sven’s method for automatically moving a vehicle from an initial position to a target position during parking in a garage in order to avoid driving “past the parking space at least once before parking in order to detect the target position within the parking space.” (Sven: Description – 6th paragraph) Doing so, would reduce the amount of time it takes for parking, therefore creating an efficient, user-friendly, and safe parking method.
Regarding Claim 6:
Volker in view of Koichiro in further view of Sven, as shown in the rejection above, discloses the limitations of claim 4. Volker does not teach but Sven teaches:
The parking control method according to claim 4, wherein the opening part is a side opening part of the vehicle., (“In other words, the target position is determined in such a way that there is sufficient space so that the driver and / or other passengers can sufficiently open the doors and get into the vehicle.” (Sven: Description – 24th paragraph) Examiner Note: The examiner is interpreting the far left/right positions to be side openings of the vehicle.)
It would have been obvious to one of ordinary skill in the art at the time of filing, before the effective filing date of the claimed invention, to modify Volker with these above aforementioned teachings from Sven in order to create a safe and efficient parking control method. At the time the invention was filed, one of ordinary skill in the art would have been motivated to incorporate Volker’s parking control method with Sven’s method for automatically moving a vehicle from an initial position to a target position during parking in a garage in order to avoid driving “past the parking space at least once before parking in order to detect the target position within the parking space.” (Sven: Description – 6th paragraph) Doing so, would reduce the amount of time it takes for parking, therefore creating an efficient, user-friendly, and safe parking method.
Regarding Claim 7:
Volker in view of Koichiro in further view of Sven, as shown in the rejection above, discloses the limitations of claim 4. Volker does not teach but Sven teaches:
The parking control method according to claim 4, wherein the opening part is a rear opening part of the vehicle., (“In other words, the target position is determined in such a way that there is sufficient space so that the driver and / or other passengers can sufficiently open the doors and get into the vehicle.” (Sven: Description – 24th paragraph) Examiner Note: The examiner is interpreting one of the opening parts to be a rear opening part based on the fact that many cars such as hatchbacks have doors that may be considered a rear part in this particular case.)
It would have been obvious to one of ordinary skill in the art at the time of filing, before the effective filing date of the claimed invention, to modify Volker with these above aforementioned teachings from Sven in order to create a safe and efficient parking control method. At the time the invention was filed, one of ordinary skill in the art would have been motivated to incorporate Volker’s parking control method with Sven’s method for automatically moving a vehicle from an initial position to a target position during parking in a garage in order to avoid driving “past the parking space at least once before parking in order to detect the target position within the parking space.” (Sven: Description – 6th paragraph) Doing so, would reduce the amount of time it takes for parking, therefore creating an efficient, user-friendly, and safe parking method.
Regarding Claim 8:
Volker in view of Koichiro in further view of Sven, as shown in the rejection above, discloses the limitations of claim 4. Volker does not teach but Sven teaches:
The parking control method according to claim 4, wherein the clearance is formed between an entrance of the target parking space and the opening part., (“The device is designed in such a way that a direction in which the garage is located starting from the starting position can be specified in order to detect the target position in this direction. The control is designed in such a way that that, with the aid of the detection device, it detects the garage on the basis of a predetermined typical structure of a garage entrance to the garage in order to determine the target position as a function thereof.” (Sven: Description – 29th paragraph))
It would have been obvious to one of ordinary skill in the art at the time of filing, before the effective filing date of the claimed invention, to modify Volker with these above aforementioned teachings from Sven in order to create a safe and efficient parking control method. At the time the invention was filed, one of ordinary skill in the art would have been motivated to incorporate Volker’s parking control method with Sven’s method for automatically moving a vehicle from an initial position to a target position during parking in a garage in order to avoid driving “past the parking space at least once before parking in order to detect the target position within the parking space.” (Sven: Description – 6th paragraph) Doing so, would reduce the amount of time it takes for parking, therefore creating an efficient, user-friendly, and safe parking method.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Volker (KR 20120035122 A) in view of Koichiro (DE 112014003229 T5) in further view of Sven (DE 102010056064 A1) in even further view of Sakai (US Pat No. 6,170,591).

Regarding Claim 9:
Volker teaches:
A parking control apparatus comprising a control device configured to execute a first control instruction for moving a vehicle along a first route to a target parking space,, (“The present invention relates to a method for executing a parking process of a vehicle and an apparatus for controlling a parking process of a vehicle.” (Volker: Description – 2nd paragraph))
the control device operating to:, (“an apparatus for controlling a parking process of a vehicle.” (Volker: Description – 2nd paragraph))
execute the first control instruction to move the vehicle along a first route to the target parking space;, (“The present invention relates to a method for executing a parking process of a vehicle and an apparatus for controlling a parking process of a vehicle.” (Volker: Description – 2nd paragraph))
determine whether the execution of the first control instruction is suspended or canceled, (“In another embodiment, depending on the type of parking method, a minimum distance threshold or a maximum speed threshold is provided, upon which the parking method automatically stops or a warning signal is issued.” (Volker: Description – 24th paragraph))
at a position in which a portion of the vehicle is positioned within the target parking space while the first control instruction is being executed;, (“when the vehicle starts running along the parking path.” (Volker: Description – 12th paragraph))
when execution of the first control instruction is suspended or canceled, (“upon which the parking method automatically stops” (Volker: Description – 24th paragraph))
on a basis of a detection result of a sensor of the vehicle,, (“the parking space is sensed using one or more side sensors.” (Volker: Description – 11th paragraph))
calculate a second route for the vehicle,, (“According to the present invention, as the objects located in the rear area of the vehicle appear more relevant, the size of the parking trajectory is reduced, so that the parking process is adapted to the potentially related objects in the rear area of the vehicle. The relevance of a vehicle or other object located in the rear region is determined by distance or approach speed, ie the rate of change of distance, or a combination thereof. Thus, the closer a vehicle is to a vehicle to park, the more limited or reduced the parking trajectory, thus preventing extensive parking movement of the vehicle to be parked, so that other vehicles only make a few maneuvers to pass through the vehicle to park.” (Volker: Description – 10th paragraph) Examiner Note: The examiner is interpreting the reduction of the trajectory and adaptation of the parking process due to a detected object to be a calculation of a second route of the vehicle.)
Volker does not teach but Koichiro teaches:
on a basis of an operation command acquired from an operator,, (“an off-vehicle actuation device configured to cause a vehicle to move actuated by an operator from outside the vehicle” (Koichiro: Description – Abstract))
and execute a second control instruction for moving the vehicle along the second route, (“the controller sends a control instruction to a steering ECU 14, a drive ECU 15 and a brake ECU 16 to move the driver's own vehicle along the guide route to the target parking area by causing the vehicle to move” (Koichiro: Description – 61st paragraph, FIG. 1). Koichiro further mentions the possibility of an exit route in accordance with the guide route and states “the exit destination calculation unit may further determine the exit destination of the driver's own vehicle from the parking area in accordance with the guide route.” (Koichiro: Description – 58th paragraph) Examiner Note: The examiner is interpreting the determination of the exit destination to be the second route in this case in accordance with the guide route.)
It would have been obvious to one of ordinary skill in the art at the time of filing, before the effective filing date of the claimed invention, to modify Volker with these above aforementioned teachings from Koichiro in order to create a safe and efficient parking control method. At the time the invention was filed, one of ordinary skill in the art would have been motivated to incorporate Volker’s parking control method with Koichiro’s off-vehicle actuation device in order to efficiently create a parking regulator method and apparatus able to avoid the deterioration of the durability of the parking brakes as “the praking force of the parking brake keeps the vehicle from moving away while the parking brake remains in operation” (Koichiro: Description – 4th paragraph). Consequently, “the parking brake is reduced because the brake grinds.” (Koichiro: Description – 4th paragraph) Therefore, in order to address this problem, the external parking control system is able to “warn the operator who operates the vehicle from outside the vehicle” (Koichiro: Description – 4th paragraph) about any possible risks the vehicle might be encountering.
Volker in view of Koichiro does not teach but Sven teaches:
detect a structure that houses the target parking space, wherein the structure comprises at least a portion of a carport and/or a garage;, (“Under a garage is understood in the context of this invention, in particular a garage with a movable garage door, in which only one vehicle or side by side several vehicles can be parked. To detect the target position, a direction in which the garage is located from the home position is given. To detect the target position, the garage is recognized by a striking typical structure of a garage entrance.” (Sven: Description – 9th paragraph))
in a case in which a distance between the vehicle and the structure is less than a predetermined distance, (“The walls of the garage are recorded and the target position is determined depending on a predetermined minimum distance from these walls. Obstacles or objects are detected within the garage and the target position is determined taking these objects into account in such a way that a predetermined minimum distance from these objects is maintained.” (Sven: Description – 18th paragraph))
set an evacuation space for the vehicle to leave with the predetermined distance or more from the structure, wherein the predetermined distance is sufficiently wide to allow a person to pass;, (“A position can be determined as the target position at which a lateral distance between the vehicle and objects or obstacles is greater than a predetermined minimum distance. In other words, the target position is determined in such a way that there is sufficient space so that the driver and / or other passengers can sufficiently open the doors and get into the vehicle. The target position can correspond to the starting position of the method according to the invention for parking the vehicle in the garage. In other words, the vehicle automatically drives to the starting position at which it was before the automatic parking in the garage. The target position is determined in such a way that it is located directly next to a position of a mobile device with which the vehicle is steered from the starting position to the target position when it is traveling on the route. With this option, the vehicle automatically drives next to the operator (usually next to the driver) who, with the help of the mobile device, controls the vehicle during its maneuvering out of parking spaces.” (Sven: Description – 24th paragraph) Examiner Note: The examiner is interpreting determining the target position in such a way that there is sufficient space so that the driver and / or other passengers can sufficiently open the door and get into the vehicle to be equivalent to the predetermined distance being sufficiently wide to allow a person to pass. Furthermore, the examiner is interpreting the evacuation space to be the starting position in this case.)
to leave with a predetermined distance or more from the structure,, (“The walls of the garage are recorded and the target position is determined depending on a predetermined minimum distance from these walls. Obstacles or objects are detected within the garage and the target position is determined taking these objects into account in such a way that a predetermined minimum distance from these objects is maintained.” (Sven: Description – 18th paragraph))
to the evacuation space., (“A position can be determined as the target position at which a lateral distance between the vehicle and objects or obstacles is greater than a predetermined minimum distance. In other words, the target position is determined in such a way that there is sufficient space so that the driver and / or other passengers can sufficiently open the doors and get into the vehicle. The target position can correspond to the starting position of the method according to the invention for parking the vehicle in the garage. In other words, the vehicle automatically drives to the starting position at which it was before the automatic parking in the garage. The target position is determined in such a way that it is located directly next to a position of a mobile device with which the vehicle is steered from the starting position to the target position when it is traveling on the route. With this option, the vehicle automatically drives next to the operator (usually next to the driver) who, with the help of the mobile device, controls the vehicle during its maneuvering out of parking spaces.” (Sven: Description – 24th paragraph) Examiner Note: The examiner is interpreting the evacuation space to be the starting position in this case.)
It would have been obvious to one of ordinary skill in the art at the time of filing, before the effective filing date of the claimed invention, to modify Volker in view of Koichiro with these above aforementioned teachings from Sven in order to create a safe and efficient parking control method. At the time the invention was filed, one of ordinary skill in the art would have been motivated to incorporate Volker’s parking control method with Sven’s method for automatically moving a vehicle from an initial position to a target position during parking in a garage in order to avoid driving “past the parking space at least once before parking in order to detect the target position within the parking space.” (Sven: Description – 6th paragraph) Doing so, would reduce the amount of time it takes for parking, therefore creating an efficient, user-friendly, and safe parking method.
Volker in view of Koichiro in further view of Sven does not teach but Sakai teaches:
wherein the second route is used in an execution of a rescue mode or a return mode for recovery or return when the execution of the first control instruction is suspended or canceled,, (“An apparatus is provided to correctly judge whether an automatic parking control operation can be accomplished when an obstacle exists in the path of movement of a vehicle, and thus enables the vehicle to be parked easily and reliably. In order that the vehicle can be parked along the locus of movement, an automatic steering operation is carried out on the basis of a relation between a traveling distance of the vehicle stored in advance and a reference steering angle. When the automatic parking control operation is interrupted due to the existence of the obstacle, a judgment whether or not the continuation of the automatic parking control operation is possible is made on the basis of the condition of the obstacle detected by a sonar, radar, a television camera, and the like and the locus of movement of the vehicle. When the continuation of this operation is impossible, the steering angle of the vehicle is reproduced in a reverse direction, and the vehicle is thereby returned to the starting position. The position of the vehicle is thereafter corrected to again start the parking operation by the driver's steering operation or by automatic parking operation.” (Sakai: Abstract – lines 1-20) “To achieve this object, according to the present invention, a judging means judges whether the execution of an automatic steering control operation can be continued on the basis of the content stored in a storage means when the automatic steering control operation by a control means is interrupted. Consequently the driver can decide accurately, on the basis of the results of the judgment, whether the automatic parking control operation is to be continued, or whether the parking of the vehicle is to be tried again after the vehicle is returned to the original position along the path previously taken by the vehicle, thereby completing parking of the vehicle in a minimum period of time with minimum labor.” (Sakai: Cols. 1-2 – lines 64-9))
It would have been obvious to one of ordinary skill in the art at the time of filing, before the effective filing date of the claimed invention, to modify Volker in view of Koichiro in further view of Sven with these above aforementioned teachings from Sakai in order to create a safe and user-friendly parking control method and device. At the time the invention was filed, one of ordinary skill in the art would have been motivated to incorporate Volker’s parking control method with Sakai’s automatic steering apparatus for vehicles as “when an obstacle exists on the locus of movement of the vehicle, the automatic parking control operation cannot be continued due to the interference of the obstacle with the vehicle.” (Sakai: Col. 1 – lines 36-39) Combining Volker and Sakai would therefore “accurately judge whether or not automatic parking control operation can be carried out when an obstacle exists on the locus of movement of the vehicle, and thereby enable the parking of the vehicle to be accomplished easily and reliably.” (Sakai: Col. 1 – lines 59-63)

Allowable Subject Matter

Placing claims 10-11 into independent claims 1 and 9 may render the case allowable.
Claims 12-13 would consequently be allowable due to their dependency on claim 11.

The examiner is considering allowing the limitations of claims 10-11 as neither Volker (KR 20120035122 A), Koichiro (DE 112014003229 T5), Sven (DE 102010056064 A1), nor Sakai (US Pat No. 6,170,591) recite a parking structure comprising a first pair of walls that are narrower than a second pair of walls within the garage and/or carport and outside of the structure. Furthermore, neither reference mentions a predetermined distance measured from an opening part of the vehicle to a distal portion of the structure. These limitations are neither an obvious variation of these prior art references.

Response to Arguments

Applicant’s arguments filed on October 6th, 2022 with regard to the 35 U.S.C. 103 rejection have been fully considered but are not persuasive.
With regard to the 35 U.S.C. 103 rejection, the newly added limitations are taught in either Volker, Sven, or Koichiro as has been set forth above, contrary to the Applicant’s assertions. Therefore, the Applicant’s amendments and arguments are insufficient to overcome these prior art rejections.
More particularly, Volker mentions “In another embodiment, depending on the type of parking method, a minimum distance threshold or a maximum speed threshold is provided, upon which the parking method automatically stops or a warning signal is issued” (Volker: Description – 24th paragraph), therefore addressing the Applicant’s limitation of “determining whether the execution of the first control instruction is suspended or canceled”. Furthermore, Volker states “when the vehicle starts running along the parking path” (Volker: Description – 12th paragraph), therefore addressing the Applicant’s limitation of “at a position in which a portion of the vehicle is positioned within the target parking space while the first control instruction is being executed”. Volker further states “upon which the parking method automatically stops” (Volker: Description – 24th paragraph), therefore addressing the Applicant’s limitation of “when execution of the first control instruction is suspended or canceled”. Next, Volker mentions “According to the present invention, as the objects located in the rear area of the vehicle appear more relevant, the size of the parking trajectory is reduced, so that the parking process is adapted to the potentially related objects in the rear area of the vehicle. The relevance of a vehicle or other object located in the rear region is determined by distance or approach speed, ie the rate of change of distance, or a combination thereof. Thus, the closer a vehicle is to a vehicle to park, the more limited or reduced the parking trajectory, thus preventing extensive parking movement of the vehicle to be parked, so that other vehicles only make a few maneuvers to pass through the vehicle to park.” (Volker: Description – 10th paragraph) Consequently, the reduction of the trajectory and adaptation of the parking process due to a detected object is interpreted to be a calculation of a second route of the vehicle. In doing so, Volker addresses the Applicant’s limitation of “calculating a second route” as set forth in claim 1.
Moreover, Sven mentions “The walls of the garage are recorded and the target position is determined depending on a predetermined minimum distance from these walls. Obstacles or objects are detected within the garage and the target position is determined taking these objects into account in such a way that a predetermined minimum distance from these objects is maintained” (Sven: Description – 18th paragraph), therefore addressing the Applicant’s limitation of “in a case in which a distance between the vehicle and the structure is less than a predetermined distance”. Furthermore, Sven states “A position can be determined as the target position at which a lateral distance between the vehicle and objects or obstacles is greater than a predetermined minimum distance. In other words, the target position is determined in such a way that there is sufficient space so that the driver and / or other passengers can sufficiently open the doors and get into the vehicle. The target position can correspond to the starting position of the method according to the invention for parking the vehicle in the garage. In other words, the vehicle automatically drives to the starting position at which it was before the automatic parking in the garage. The target position is determined in such a way that it is located directly next to a position of a mobile device with which the vehicle is steered from the starting position to the target position when it is traveling on the route. With this option, the vehicle automatically drives next to the operator (usually next to the driver) who, with the help of the mobile device, controls the vehicle during its maneuvering out of parking spaces.” (Sven: Description – 24th paragraph) Consequently, determining the target position in such a way that there is sufficient space so that the driver and / or other passengers can sufficiently open the door and get into the vehicle is interpreted to be equivalent to the predetermined distance being sufficiently wide to allow a person to pass. Furthermore, the evacuation space is interpreted to be the starting position in this case. In doing so, Sven addresses the Applicant’s limitation of “setting an evacuation space for the vehicle to leave with the predetermined distance or more from the structure, wherein the predetermined distance is sufficiently wide to allow a person to pass”. Sven further states “A position can be determined as the target position at which a lateral distance between the vehicle and objects or obstacles is greater than a predetermined minimum distance. In other words, the target position is determined in such a way that there is sufficient space so that the driver and / or other passengers can sufficiently open the doors and get into the vehicle. The target position can correspond to the starting position of the method according to the invention for parking the vehicle in the garage. In other words, the vehicle automatically drives to the starting position at which it was before the automatic parking in the garage. The target position is determined in such a way that it is located directly next to a position of a mobile device with which the vehicle is steered from the starting position to the target position when it is traveling on the route. With this option, the vehicle automatically drives next to the operator (usually next to the driver) who, with the help of the mobile device, controls the vehicle during its maneuvering out of parking spaces.” (Sven: Description – 24th paragraph) Consequently, the evacuation space is interpreted to be the starting position in this case. In doing so, Sven addresses the Applicant’s limitation of “after setting the evacuation space”. Sven similarly mentions “A position can be determined as the target position at which a lateral distance between the vehicle and objects or obstacles is greater than a predetermined minimum distance. In other words, the target position is determined in such a way that there is sufficient space so that the driver and / or other passengers can sufficiently open the doors and get into the vehicle. The target position can correspond to the starting position of the method according to the invention for parking the vehicle in the garage. In other words, the vehicle automatically drives to the starting position at which it was before the automatic parking in the garage. The target position is determined in such a way that it is located directly next to a position of a mobile device with which the vehicle is steered from the starting position to the target position when it is traveling on the route. With this option, the vehicle automatically drives next to the operator (usually next to the driver) who, with the help of the mobile device, controls the vehicle during its maneuvering out of parking spaces.” (Sven: Description – 24th paragraph) Consequently, the evacuation space is interpreted to be the starting position in this case. In doing so, Sven addresses the Applicant’s limitation of “to the evacuation space” as set forth in claim 1.
Finally, Koichiro mentions “the controller sends a control instruction to a steering ECU 14, a drive ECU 15 and a brake ECU 16 to move the driver's own vehicle along the guide route to the target parking area by causing the vehicle to move” (Koichiro: Description – 61st paragraph, FIG. 1). Koichiro further mentions the possibility of an exit route in accordance with the guide route and states “the exit destination calculation unit may further determine the exit destination of the driver's own vehicle from the parking area in accordance with the guide route.” (Koichiro: Description – 58th paragraph) Consequently, the determination of the exit destination is interpreted to be the second route in this case in accordance with the guide route. In doing so, Koichiro addresses the Applicant’s limitation of “and causing the control device to execute a second control instruction for moving the vehicle along the second route” as set forth in claim 1.
As a result, the combination of Volker, Sven, and Koichiro addresses “determining whether the execution of the first control instruction is suspended or canceled at a position in which a portion of the vehicle is positioned within the target parking space while the first control instruction is being executed; in a case in which a distance between the vehicle and the structure is less than a predetermined distance when execution of the first control instruction is suspended or canceled, setting an evacuation space for the vehicle to leave with the predetermined distance or more from the structure, wherein the predetermined distance is sufficiently wide to allow a person to pass; calculating a second route that leads to the evacuation space; and causing the control device to execute a second control instruction for moving the vehicle along the second route to the evacuation space” as set forth by the Applicant in claim 1. Furthermore, it would have been obvious to one of ordinary skill in the art at the time of filing, before the effective filing date of the claimed invention, to modify Volker with these above aforementioned teachings from Koichiro in order to create a safe and efficient parking control method. At the time the invention was filed, one of ordinary skill in the art would have been motivated to incorporate Volker’s parking control method with Koichiro’s off-vehicle actuation device in order to efficiently create a parking regulator method and apparatus able to avoid the deterioration of the durability of the parking brakes as “the praking force of the parking brake keeps the vehicle from moving away while the parking brake remains in operation” (Koichiro: Description – 4th paragraph). Consequently, “the parking brake is reduced because the brake grinds.” (Koichiro: Description – 4th paragraph) Therefore, in order to address this problem, the external parking control system is able to “warn the operator who operates the vehicle from outside the vehicle” (Koichiro: Description – 4th paragraph) about any possible risks the vehicle might be encountering. Finally, it would have been obvious to one of ordinary skill in the art at the time of filing, before the effective filing date of the claimed invention, to modify Volker in view of Koichiro with these above aforementioned teachings from Sven in order to create a safe and efficient parking control method. At the time the invention was filed, one of ordinary skill in the art would have been motivated to incorporate Volker’s parking control method with Sven’s method for automatically moving a vehicle from an initial position to a target position during parking in a garage in order to avoid driving “past the parking space at least once before parking in order to detect the target position within the parking space.” (Sven: Description – 6th paragraph) Doing so, would reduce the amount of time it takes for parking, therefore creating an efficient, user-friendly, and safe parking method.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jeffrey Chalhoub whose telephone number is (571) 272-9754. The examiner can normally be reached Mon-Fri 8:30-5:30. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vivek Koppikar can be reached on (571) 272-5109. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/J.R.C./Examiner, Art Unit 3667        


/VIVEK D KOPPIKAR/Supervisory Patent Examiner, Art Unit 3667                                                                                                                                                                                                                                                                               

November 15, 2022